Citation Nr: 1611638	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to restoration of a 40 percent evaluation for musculotendinous strain of the lumbar/thoracic spine.  

2.  Entitlement to an increased rating for musculotendinous strain of the lumbar/thoracic spine, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) a second time on appeal from a February 2008 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO reduced the disability rating from 40 percent to 10 percent for musculotendinous strain of the lumbar/thoracic spine.  The Veteran disagreed with the reduction and perfected an appeal. 

In an August 2012 Board decision, the Board found that the Veteran's disagreement encompassed disagreement with the 10 percent rating as well, and adjusted the issue on appeal to include entitlement to an increased rating.  

In December 2015, the Veteran testified before the undersigned Veteran's Law Judge, via videoconference; a transcript of that proceeding is of record.  


FINDINGS OF FACT

1. In November 2007, the RO notified the Veteran of a November 2007 rating decision issued as a proposal to reduce the rating for his musculotendinous strain of the lumbar/thoracic spine from 40 percent to 10 percent.

2. A February 2008 rating decision implemented the disability rating reduction from 40 percent to 10 percent for musculotendinous strain of the lumbar/thoracic spine.

3. At the time of the May 1, 2008 effective date of the reduction, the 40 percent ratings for the Veteran's musculotendinous strain of the lumbar/thoracic spine had not been in effect for more than five years.

4. At the time of the February 2008 rating decision, the evidence showed a material improvement in the Veteran's musculotendinous strain of the lumbar/thoracic spine.

5. The Veteran failed to report for VA examinations scheduled in November 2012 and February 2013 and has not shown good cause for doing so.


CONCLUSIONS OF LAW

1. The reduction of the rating for service-connected musculotendinous strain of the lumbar/thoracic spine from 40 percent to 10 percent, effective May 1, 2008, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015). 

2. The Veteran's claim for increase is denied on the basis of his failure to report for VA medical examinations.  38 C.F.R. § 3.655(a), (b) (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, an August 2012 Board decision determined that the Veteran's appeal of his rating reduction included a claim for an increased rating in his spine disability.  The VA provided a VCAA-compliant notice letter in August 2012 with respect to the claim for increase.  

As for the rating reduction, in November 2007, the RO proposed a rating reduction upon a finding of improvement.  The proper notice procedures were observed.  A November 2007 letter to the Veteran described the process by which a rating reduction occurs, notified him of the types of evidence he can submit in support of his claim and gave him the option for a personal hearing.  Thus, in all respects, the Veteran's duty to notify has been met.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, service treatment records and identified private treatment records were obtained.  In October 2007, the Veteran was afforded a VA examination in connection with the rating reduction.  As the VA examination included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the examination is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As for the Veteran's claim for increased rating, he was scheduled for two VA examinations in November 2012 and February 2013.  As discussed in further detail below, the Veteran did not appear or provide good cause for failing to report.   Accordingly, the Board finds that VA has complied with the duty to assist. 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Veteran has not identified any other outstanding records that are pertinent to the issue and the Board is unaware of any such outstanding evidence.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Propriety of Rating Reduction

The Veteran contends that the reduction of his 40 percent rating to a 10 percent rating for the musculotendinous strain of the lumbar/thoracic spine was not proper.  

When determining whether a reduction was proper, there are two sequential questions that must be addressed.  First, whether the RO satisfied the procedural requirements for a reduction, as set forth in 38 C.F.R. § 3.105.  If so, the second question concerns whether the evidence shows an improvement in the severity of the service-connected disability, as defined in 38 C.F.R. § 3.344.

With regard to the initial question, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i). 

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a veteran of the final rating action expires.  Also, if a predetermination hearing is not requested or if a veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105.

In cases where a rating has been in effect for less than 5 years the disability in question has not become stabilized and is likely to improve, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  In this case, the Veteran's 40 percent disability rating was awarded effective October 11, 2004, the day after his discharge from service.  The rating was reduced effective May 1, 2008.  Accordingly, 38 C.F.R. § 3.344(c) applies.  Under 38 C.F.R. § 3.344(c), reexaminations disclosing improvement in a service-connected disability will warrant reduction in rating.  

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence demonstrates an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 420 (1993).

Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  In short, "the Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'"  Green v. Nicholson, 21 Vet. App. 512 (2006).  If there is any doubt, the rating in effect will be continued.  See Brown, 5 Vet. App. at 417-18.

In general, the RO's reduction of a rating must have been supported by evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer v. Derwinsky, 2 Vet. App. 277 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

As a preliminary matter, the Board finds that the procedural requirements of 3.105 were satisfied in this rating reduction.  Notice of the reduction was sent in a November 2007 rating decision and a November 2007 notification letter.  In a February 2008 rating decision, the RO informed the Veteran of the May 1, 2008 effective date of the reduction.  The RO satisfied the requirements by allowing the time periods to expire before assigning the reduction effective date.  See 38 C.F.R. § 3.105.

Accordingly, the remaining issue is whether the reduction in the disability ratings is warranted based on the medical and lay evidence of record.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that reduction of the disability evaluation for the Veteran's service connected musculotendinous strain of the lumbar/thoracic spine from 40 percent to 10 percent was proper.

The Veteran's 40 percent evaluation was assigned based on the findings of a September 2004 examination, where the Veteran reported back pain, sleep problems, spasms, inability to move well and difficulty doing daily activities.  The Veteran also reported his pain as 6 out of 10.  Range of motion testing revealed the following: flexion was 20 degrees, extension was 15 degrees, left and right lateral flexion was 10 degrees, and right and left rotation was 30 degrees.  In January 2005, the Veteran was granted service connection for his spine disability, rated at 40 percent under Diagnostic Code 5237 and effective October 11, 2004.  

The Veteran's spine was reexamined in October 2007.  At that time, the Veteran reported that he used a back brace on a daily basis.  The Veteran also reported that he missed four days of work in the past year due to flare-ups of low back pain.  The Veteran rated his pain at 6 out of 10.  Upon range of motion testing, flexion was 70 degrees, extension was 20 degrees, left and right lateral flexion was 30 degrees, and left and right rotation was 30 degrees.  Straight leg flexion measured at 80 degrees.  

The Board has also considered the Veteran's lay statements.  Initially, the Veteran reported his back pain ranged from 6 out of 10 to 9 out of 10.  See Service Treatment Records dated June 6, 2006, August 3, 2003, October 31, 2003 and November 3, 2003.  More recently, the Veteran reported his back pain ranged from 3 out of 10 to 6 out of 10.  See VA Treatment Records dated August 3, 2007, December 10, 2007, and June 17, 2009.  The Veteran claimed that his range of motion improved during the October 2007 VA examination because he was on medication that day.  See Board Hearing Transcript, p. 4.  

The Veteran is certainly competent to attest his physical symptoms and there is nothing in the record to question his credibility.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's complaints of pain and restricted movement do not, when viewed in conjunction with the medical evidence, establish functional loss to a degree that would warrant restoration of the 40 percent disability evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011) (finding that pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss).  While the Veteran indicates that he missed four days of work in 2007 due to back pain, the Veteran's own rating of his pain demonstrates an overall improvement in his pain level over the years.  Upon VA examination in October 2007, repetitive motion did not increase the loss of range of motion and range of motion improved significantly from that of October 2004.  While the Board recognizes that the Veteran has pain and discomfort from his musculotendinous strain of the lumbar/thoracic spine, the evidence establishes that the Veteran had flexion significantly greater than 30 degrees warranting a 40 percent disability rating or even a 20 percent evaluation.  Furthermore, the evidence establishes that the Veteran's disability picture, when considering the DeLuca factors, is consistent with no more than a 10 percent evaluation.  Here, the evidence demonstrates that the disability improved.  

In sum, the Board finds that the October 2007 examination results show a significantly greater range of motion in all planes of movement than those found on the October 2004 examination.  Nothing suggests that the Veteran's ability to function under ordinary conditions of life and work is impacted by his back disability beyond that contemplated by the reduced evaluation.  To the extent that he implies that he was having a good day or that the results were impacted by medication, nothing credible establishes that the 2007 results were inaccurate.  The disability improved and the reduction was proper.  38 C.F.R. § 3.344(c).

Increased Rating for Spine Disability

Under 38 C.F.R. § 3.655, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2014).  VA regulations define an "original claim" as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b).  We also note that section 3.655 speaks in terms of claims for compensation rather than service connection for each new disability.

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655.

The claim on appeal of entitlement to an increased evaluation in excess of 10 percent for the service-connected musculotendinous strain of the lumbar/thoracic spine is not an original claim for compensation as contemplated by the operative VA regulations, but rather a claim for increase.  

Upon an August 2012 Board remand, the RO scheduled the Veteran for VA examinations on November 27, 2012 and February 5, 2013.  The Veteran did not appear for either examination, nor did he provide an explanation for his failure to report.  See Supplemental Statement of the Case dated March 2013.  The record also shows that after the Veteran failed to report to the February 2013 examination, the RO attempted to reschedule another examination; however the Veteran did not want to commit to any times suggested for the examination.  See VA Treatment Notes printed on March 4, 2013.  A claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655.  At a subsequent Board hearing, the Veteran indicated that he did not appear for his examinations because he "got a flat tire or something like that."  See Board Hearing Transcript, p. 3.  Assuming this was true, even when the RO attempted to reschedule the examination for a third time, the Veteran refused to do so.  

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

In sum, a VA examination was necessary to determine the current nature and severity of the Veteran's spine disability.  He was scheduled for such an examination and did not appear.  The claim on appeal is not an original compensation claim and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  Rather, the Veteran's claim falls into the other category of cases of a claim for increase.  In this case, the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b)  (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the claim must be denied as a matter of law.


ORDER

Restoration of the 40 percent rating for musculotendinous strain of the lumbar/thoracic spine is denied.

An increased evaluation for musculotendinous strain of the lumbar/thoracic spine is denied.



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


